Lawrence, C. C. J.
In disposing of this motion, in the conclusion filed by me it was through inadvertence stated that, “the only damages to which plaintiff is entitled are those arising from the improper sales of October 11th and 14th, 1930.” The expression should have been, in accordance with the original finding of facts, determination and rule for judgment, “the only damages to which plaintiff is entitled are those arising from the improper sales of October 11th, 1930.” The court had no intention of changing the finding of facts, determination and rule for judgment in this regard.
Since no rule has as yet been submitted denying the motion in question in accordance with the court’s conclusion, such rules when submitted may carry the correct recital that the damages to which plaintiff is entitled will be limited to the sales made on October 11th, 1930.